Per Curiam.
The paper purporting to be an affidavit, on which the order of arrest was granted, was not an affidavit, because the acknowledgment or certificate of proof did not comply with the Laws of 1848, chapter 195, section 3, as amended by the Laws of 1867, chapter 557. It is as though ‘the order of arrest had been granted on an unverified written statement. This the judge, who granted the order, had no power to do. The defect was a jurisdictional one,, and the court had no power to order the affidavit to be taken from the files and sent to another stqte there to be acknowledged as required by the law above referred to.
The order appealed from is reversed, with $10 costs, and disbursements to be taxed; and the order of arrest is vacated with $10 costs.